Citation Nr: 0520374	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-16 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant & her son


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1947 to June 1952 
and from August 1952 to April 1970, including in Vietnam.  He 
died on March [redacted], 1992.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, in which the RO determined that, 
with no new and material evidence having been received, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death would not be reopened.  The 
appellant has perfected a timely appeal and testified at a 
Board hearing held before the undersigned in April 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following her Board hearing, the appellant submitted 
additional relevant evidence.  She has declined to waive 
initial consideration of this evidence by the agency of 
original jurisdiction (AOJ).  Therefore, the case must be 
remanded so that the AOJ can consider the newly received 
evidence.  69 Fed. Reg. 69,807 (to be codified at 38 C.F.R. 
§ 20.1304(c)).

In this case, the appellant seeks entitlement to service 
connection for the cause of the veteran's death due to 
herbicide exposure.  The veteran's DD-214 reflects Vietnam 
service, so his in-service herbicide exposure is presumed.  

The veteran's death certificate listed the immediate cause of 
death as metastatic carcinoma due to squamous cell carcinoma 
of the lymph glands of the neck.  At the time of his death, 
the veteran was in receipt of a 10 percent disability 
evaluation for a service-connected back disorder.  

The VCAA requires VA to provide a claimant with notice of the 
evidence needed to substantiate the claim, of what evidence 
the claimant is responsible for obtaining, and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b)(1) (2004).

A review of the claims file shows that the appellant has not 
been given appropriate VCAA notice with respect to the 
currently appealed claim.  While the March 2003 Statement of 
the Case provided the appellant with notice of VA's general 
duty to assist under 38 C.F.R. § 3.159, the regulations 
pertaining to cause of death claims under 38 C.F.R. § 3.312, 
and the new and material evidence standards under 38 C.F.R. 
§ 3.156, she has not been told what evidence VA will 
undertake to obtain, and what evidence she is responsible for 
obtaining.  She has not been told to submit relevant evidence 
in her possession.  Although these notice deficiencies may 
not be prejudicial to the appellant , Mayfield v. Nicholson, 
19 Vet. App. 103 (2005): this case must be remanded for other 
reasons.  The remand provides an opportunity to correct the 
notice deficiency.

Accordingly, this case is REMANDED for the following actions:

1.  Send the appellant a VCAA notice 
letter with regard to her petition to 
reopen the previously denied claim of 
entitlement to service connection for the 
cause of the veteran's death in 
accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The appellant is advised that new and 
material evidence is evidence not 
previously submitted and that, by itself 
or when considered with previous evidence 
of record, relates to an unestablished 
fact necessary to substantiate the claim, 
is not cumulative or redundant, and raises 
a reasonable possibility of substantiating 
the claim.

To establish service connection for the 
cause of death, competent evidence must 
show that a service connected disease or 
disability caused or materially 
contributed to the cause of death.  
Accordingly, evidence is needed (usually 
medical) showing that the conditions 
causing the veteran's death were the 
result of a disease or injury in service.  
Competent medical or scientific evidence 
could be used to show that the conditions 
causing death were as likely as not the 
result of exposure to herbicides, 
including Agent Orange.

2.  Readjudicate the claim.  If the 
benefit sought is not fully granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


